Citation Nr: 1420844	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

5.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing in May 2011, a transcript of which is of record.

In February 2011 and September 2011, the Veteran's appeal was remanded by the Board.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2013 statement, the Veteran raised claims for increased ratings for his service-connected right and left knee disability.  The claims have not been adjudicated by the RO and the Board does not have jurisdiction over these issues.  Therefore, these claims are referred to the RO.  

Review of the electronic record reveals that additional VA treatment records were associated with the claims file after the most recent supplemental statement of the case.  However, the records reflect only the Veteran's ongoing reports of back and hip symptomatology, which had already been established by the record.  Accordingly, appellate adjudication may proceed.

The issues of entitlement to service connection for a right foot disability and diabetes mellitus, along with the issues of whether new and material evidence has been submitted to reopen previously denied claims for service connection for tinnitus and a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not relate the Veteran's diagnosed lumbar spine disability to service or to a service-connected disability. 

2.  The evidence of record does not relate the Veteran's diagnosed left hip disability to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An October 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The June 2008, April 2009, January 2010, and February 2012 VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In May 2012, the Veteran's attorney stated that he had been unable to ascertain the February 2012 VA examiner's credentials and requested a copy of the examiner's credentials.  Although the Veteran has not been provided with the credentials of the VA examiner, he has not presented any evidence or argument suggesting that the February 2012 Compensation and Pension examiner was incompetent to conduct examinations and/or provide the requested medical opinion.  Competent medical evidence is "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a) (1).  The Court of Appeals for Veterans Claims (Court) has held that the Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").  The Veteran has not provided any specific assertions as to why the February 2012 VA examiner was not qualified, why the examiner should not be presumed competent, or how he was harmed by the perceived failure to provide him with the examiner's credentials.  As a result, the Board finds that the examiner is competent and the Veteran has not been harmed by the RO's failure to provide him with the credentials of the February 2012 VA examiner. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and/or severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303.  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Chronic diseases listed at 38 C.F.R. § 3.309(a) include arthritis, and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Low Back Disability

Service treatment records are negative for complaints of back symptomology or a diagnosis of a chronic back disability.  No chronic low back disability, including arthritis, is shown during service, at separation, or within one year after service separation.  At his May 2011 Board hearing, the Veteran testified to having had no injury to his back during service.  

The Veteran is competent to report back pain in service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  to the extent that a continuity of symptoms since separation has been asserted, the June 2008 VA spine examination report reflects his report that low back pain in service subsided with separation and did not reappear until early 2000, many years after separation.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Although the Veteran's wife testified to having noticed his back symptoms for approximately 15 years, a May 2008 VA treatment record reflects the Veteran's complaints of chronic low pain with insidious onset approximately 4 years earlier.  A June 2008 VA treatment record reflects complaints of back pain for one week with pushing/pulling at work.  An August 2009 VA treatment record notes back pain with lowering some heavy objects via pulley system at work earlier that day when he threw out his back.  

The competent and probative evidence with respect to causation does not establish the Veteran's lumbar spine disability is related to service.  Further, the July 2008 VA examiner determined that it was less than likely that the Veteran's low back disability was due to service or the service-connected right knee disabilities.  Rather, it was likely related to aging.  The January 2010 VA examiner added that degenerative disc disease is part of the natural process of growing older.  Further, 
The February 2012 VA examiner opined that it was less than likely that the Veteran's back disability was related to service or to the service-connected knee disabilities.  Rather, it was more than likely that the back disability is related to change associated with aging, in light of degenerative joint disease being known as a chronic problem related to aging.  Additionally, although arthritis is a chronic disease, the remarkable gap between separation and the initial documented complaints in regard to the low back weighs against the claim.  

In reaching this determination, the lay statements of record have been considered, but the Board affords more probative value to the February 2012 VA medical opinion.  The examiner reviewed the claim file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning, and is consistent with the contemporaneous evidence.  Such is far more probative than the Veteran's remote lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip

Service treatment records are negative for complaints or findings with respect to a left hip disability.  No chronic low back disability, including arthritis, is shown during service, at separation, or within one year after service separation.  After service, the October 1984 VA examination report reflects the Veteran's gait was normal; November 2005 X-rays showed a normal left hip.  

The Veteran is competent to report his symptoms.  To the extent that a continuity of symptoms since separation has been asserted, and although arthritis is a chronic disease, the remarkable gap between separation and the initial documented complaints in regard to the left hip weighs against the claim.  

Further, the competent and probative evidence with respect to causation does not establish the Veteran's left hip disability is related to service.  The April 2009 VA examiner concluded that it is less than likely that the Veteran's hip disability was caused by his service-connected right knee degenerative joint disease, noting that the physical requirements of the Veteran's job alone could easily cause chronic hip strain, to include the extensive walking, standing, and climbing stairs for many years required.  Similarly, the February 2012 VA opinion found that it was less than likely that the Veteran's left hip disability was related to service or the service-connected knee disabilities; rather, it was more than likely that the left hip disability was associated with aging and the Veteran's 15 years of working in his usual occupation.  

Conversely, the January 2010 VA examiner concluded it was at least as likely as not the current hip condition was caused by or the result of the Veteran's service-connected knees.  However, the Board does not find this opinion probative because the rationale provided for the opinion is inadequate, and the opinion appears to be based on a quotation from a medical treatise, the source of which was unidentified.  The Court has held that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In reaching this determination, the lay statements of record have been considered, but the Board affords more probative value to the February 2012 VA medical opinion.  The examiner reviewed the claim file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning, and is consistent with the contemporaneous evidence.  Such is far more probative than the Veteran's remote lay assertions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Service connection for a low back disability is denied.  

Service connection for a left hip disability is denied.  


REMAND

The record reflects that the Veteran submitted a notice of disagreement with the Veteran's notice of disagreement with the May 2013 rating decision's denial of service connection for a right foot disability and diabetes mellitus, as well as denial of reopening the previously denied claims for service connection for tinnitus and a left hand disability.  Although a copy of the notice of disagreement itself is not of record, the AOJ acknowledged receipt of the notice of disagreement in an August 2013 letter.  Review of the record does not show that a statement of the case has been issued; accordingly, remand is required so that one may be sent to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the issues of entitlement to service connection for a right foot disability and diabetes mellitus, along with the issues of whether new and material evidence has been submitted to reopen previously denied claims for service connection for tinnitus and a left hand disability are REMANDED for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for a right foot disability and diabetes mellitus, along with the issues of whether new and material evidence has been submitted to reopen previously denied claims for service connection for tinnitus and a left hand disability.  38 C.F.R. § 19.26.  In the notice and statement of the case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the May 2013 rating decision must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to any issue, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


